Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-6 have been amended; Claims 7-11 are withdrawn from consideration as non-elected claims, claims 1-6 remain for examination, wherein claim 1 is an independent claim.

Previous Rejections/Objections
Previous rejection of Claims 1-6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/9/2022.
Previous rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention is withdrawn in view of the Applicant’s “Arguments/Remarks with amendment” filed on 3/9/2022. 
In view of the Applicant’s “Arguments/Remarks with amendment” filed on 03/09/2022 and Document filed in IDS filed on 03/09/2022, a new ground rejection is added as following.
Information Disclosure Statement
IDS filed on 12/30/2021 have been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US-PG-pub 2018/0363108 A1 (Filing date Dec. 23, 2016), listed in IDS filed on 6/24/2020, thereafter PG’108) in view of Morito et al (US-PG-pub 2002/0121318 A1, thereafter PG’318).
PG’108 in view of PG’318 is applied to the instant claims 1-6 for the same reason as stated in the previous office action dated 3/9/2022. The amended features in the instant claims 1-3 and 5-6 do not change the scope of the instant claim.
Regarding the amended features in the instant claim 4, the limitation of “5 area% or less” in the instant claim 4 inclusions include “zero%”, therefore, “zero” or trace amount of inclusions and e-martensite in PG’108 would meet the claimed limitation. Actually, PG’108 specify that “According to the aspect of the present disclosure, the non-magnetic steel material having high hot workability may include one or more of precipitates and .epsilon.-martensite in an area fraction of 5% or less.” (par.[0076] of PG’108).

Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bouzekri et al (US-PG-pub 2006/0278309 A1, listed in IDS filed on 12/30/2021, thereafter PG’309) in view of Morito et al (US-PG-pub 2002/0121318 A1, thereafter PG’318).
Regarding claims 1-3, PG’309 teaches an austenitic steel with 17-24 wt% Mn with austenite phase (Abstract, Fig.4, claims, and examples of PG’309), which reads on the austenite-based high-Mn steel material as recited in the instant claims. The comparison between the alloy composition disclosed by Example #I1 in table 2 of PG’309 and the claimed alloy composition ranges in claim 1 is listed in the following table. All of the essential alloy composition ranges disclosed by Example #I1 in table 2 of PG’309 are within the claimed alloy composition ranges. PG’309 teaches microstructure having asthenic phase including less than 1.5 area % surface precipitation with re-crystallization (Fig.4, 6, par.[0008], and abstract of PG’309), which reads on the claimed microstructure as recited in the instant claim 1. PG’309 teaches adjusting C from 0.5-0.7wt% and the calculated SFE value from the Example #I1 in table 2 of PG’309 is about 18.63, which is within the claimed SFE value (relationship 1) in the instant claim 1, and overlaps the claimed C amount and is close to the claimed SFE value in claim 2. Overlapping alloy composition ranges and closing on SFE value create a prima facie case of obviousness. MPEP 2144 05 I. It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the claimed alloy composition including C and B and the SFE value from the disclosing of PG’309 since PG’309 teaches the same utility throughout whole disclosing range. PG’309 does not specify the area percentage of the deformed grain boundaries in the recrystallization austenite grains as claimed in the instant claims 1 and 3. However, the area percentage of the deformed grain boundaries in the recrystallization austenite grains is recognized as a steel feature depended on the steel composition and deformation after austenite recrystallization (also refer to the discussion in par.[0040]-[0046] and claim 7 of PG-Pub 2020/0347486 A1—instant specification). PG’318 teaches a manufacturing process for a high Mn non-magnetic steel sheet for cryogenic temperature use (Title and abstract of PG’318). PG’318 specify applying temper rolling after cold rolled sheet annealing at a temperature from room temperature to 150oC with draft ratio less than 30% (table 2 and Par.[0074]-[0077] of PG’318) and PG’318 further provides examples having draft amount 3-10% (table 2 of PG’318), which are similar “soft rolling” conditions as disclosed in the withdrawn claim 7. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the temper rolling as demonstrated by PG’318 in the process of manufacturing the steel material of PG’108 in order to obtain the desired strength (Par.[0074]-[0077] of PG’318). Since PG’309 in view of PG’318 teaches the same high-Mn steel alloy composition manufactured by the similar tempering rolling conditions, the claimed area percentage of the deformed grain boundaries in the recrystallization austenite grains would be highly expected for the steel material of PG’309 in view of PG’318. MPEP 2112 01 and 2145 II.

Element
From instant Claims 1 and 3 (wt%) 
#I1 in table 2 of PG’309 (wt%)
within range

Mn
20-23
21.5
21.5
C
0.3-0.5
0.61
Adjustable: 0.5-0.7
Overlapping 
0.5
Si
0.05-0.50
0.49
0.49
P
>0 to 0.03
0.016
0.016
S
> 0 to 0.005
0.001
0.001
Al
>0 to 0.050
0.003
0.003
Cr
2.5 or less
0.035
Trace amount
B
0.0005-0.1
Impurity level 
Close to 0.0005
N
>0 to 0.03
0.01
0.01
Fe
Balance + impurities
Balance + impurities
Balance + impurities
Austenite
95 area% or more
95 area % or more
same
SFE (mJ/m2) according to relationship 1
3.05 or more
About 18.63
About 18.63

From claim 2


SFE
3.05-17.02
About 18.63
Close to 17.02


Regarding claims 4-6, PG’309 teaches microstructure having asthenic phase including less than 1.5 area % surface carbide precipitation with re-crystallization and distributed including grain boundaries (Fig.4, 6, par.[0008], and abstract of PG’309), which reads on the 5 area% or less inclusions as recited in the instant claims. Furthermore, The limitation of “5 area% or less” in the instant claim 4 inclusions include “zero%”, therefore, “zero” or trace amount of inclusion other than “austenite phase” in PG’108 reads on the claimed limitations. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318.  
Claims 1-16 of copending application No. 16/061196 (US 10,961,610 B2) in view of PG’318 are applied to the instant claims 1-6 for the same reason as stated in the previous office action dated 3/9/2022. The amended features in the instant claims 1-3 and 5-6 do not change the scope of the instant claim.
Regarding the amended feature in the instant claim 4, the limitation of “5 area% or less” in the instant claim 4 inclusions include “zero%”, therefore, “zero” or trace amount of inclusions and e-martensite in copending application No. 16/061196 (US 10,961,610 B2) would meet the claimed limitation. Actually, US 10,961,610 B2 specify that “According to the aspect of the present disclosure, the non-magnetic steel material having high hot workability may include one or more of precipitates and .epsilon.-martensite in an area fraction of 5% or less.” (Col.5, ln.66 to Col.6, ln.2 of US 10,961,610 B2).

Claims 1-6 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) in view of PG’318.  
Claims 1-2 of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) in view of PG’318 are applied to the instant claims 1-6 for the same reason as stated in the previous office action dated 3/9/2022. The amended features in the instant claims 1-3 and 5-6 do not change the scope of the instant claim.
Regarding the amended feature in the instant claim 4, the limitation of “5 area% or less” in the instant claim 4 inclusions include “zero%”, therefore, “zero” or trace amount of inclusions and e-martensite in copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) would meet the claimed limitation. Actually, copending application No. 17/195850 (US-PG-pub 2021/0189533 A1) specify that “According to the aspect of the present disclosure, the non-magnetic steel material having high hot workability may include one or more of precipitates and .epsilon.-martensite in an area fraction of 5% or less.” (Par.[0076] of copending application No. 17/195850 (US-PG-pub 2021/0189533 A1)).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s arguments to the art rejection to claims 1-6 have been considered but they are not persuasive and they also moot in view of the new ground rejection above. 
The Applicant’s arguments are summarized as following:
1, regarding rejection of the Claim(s) 1-6 under 35 U.S.C. 103 as being unpatentable over Lee et al (US-PG-pub 2018/0363108 A1 (Filing date Dec. 23, 2016), listed in IDS filed on 6/24/2020, thereafter PG’108) in view of Morito et al (US-PG-pub 2002/0121318 A1, thereafter PG’318), neither of Lee et al (PG’108), nor Morito et al (PG’318) teaches the claimed soft rolling. 
2, Morito et al (PG’318) is not combinable with Lee et al (PG’108) since they disclose different manufacturing process.
3, the wide range with a rolling rate of 30% or less during temper rolling disclosed by Morito et al (PG’318) does not teach the technical concept controlling the deformed grain boundary as claimed in the instant claim and comparative example # 4 in table 4 in the instant specification has provided the criticality of the soft rolling conditions for the claimed deformed grain boundary.
In response
Regarding the argument 1, Firstly, PG’318 teaches a manufacturing process for a high Mn non-magnetic steel sheet for cryogenic temperature use and PG’318 specify applying temper rolling after cold rolled sheet annealing at a temperature from room temperature to 150oC with draft ratio less than 30%, which are similar “soft rolling” conditions as disclosed in the withdrawn claim 7. Actually, PG’318 provides examples in table 2 having draft amount 3-10%. Secondly, as pointed out in the rejection for the instant claim 1 in rejection under 35 U.S.C. 103 as being unpatentable over Lee et al (PG’108) in view of Morito et al (PG’318) in the previous office action dated 12/10/2021, Lee et al (PG’108) in view of Morito et al (PG’318) teaches the same alloy composition manufactured by the similar temper rolling conditions, the claimed area percentage of the deformed grain boundaries in the recrystallization austenite grains would be highly expected for the steel material of PG’108 in view of PG’318. MPEP 2112 01 and 2145 II. Actually, the area percentage of the deformed grain boundaries in the recrystallization austenite grains is recognized as a steel feature depended on the steel composition and deformation after austenite recrystallization (can refer to the discussion in par.[0040]-[0046] and claim 7 of PG-Pub 2020/0347486 A1—instant specification). 
Regarding the argument 2, the Examiner disagrees with conclusion that Morito et al (PG’318) is not combinable with Lee et al (PG’108) in the Applicant’s argument. Both Morito et al (PG’318) and Lee et al (PG’108) teaches High Mn non-magnetic steel sheet for cryogenic temperature use and there is no any limitation in Lee et al (PG’108) teach away to add temper rolling after hot rolling.
Regarding the argument 3, PG’318 teaches a manufacturing process for a high Mn non-magnetic steel sheet for cryogenic temperature use and PG’318 specify applying temper rolling after cold rolled sheet annealing at a temperature from room temperature to 150oC with draft ratio less than 30%, which are similar “soft rolling” conditions as disclosed in the withdrawn claim 7. furthermore, PG’318 provides examples temper rolling with draft amount from 3-10% in table 2, which are within the claimed reduction range. The Applicant has not provided evidence to show the criticality of the soft-rolling conditions in term of properties of the steel. It is also noted that the withdrawn claim 7 has limitation: “…during or after the cooling, the hot-rolled steel material is soft rolled at a low reduction ratio of 0.1 to 10% at a temperature of 25 to 180°C, and is soft rolled at a low reduction ratio of 0.1 to 20% at a temperature of 180 to 600°C”. This limitation does not have literal support in the instant application since all the examples in the instant application have only one step weak rolling (table 3 of the instant specification). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734